Nichols, Chief Justice.
The appellants were arrested on extradition warrants from the State of Virginia charging them with embezzlement. They filed a habeas corpus petition contending that they were not in the demanding state at the time of the alleged crime and that the extradition papers were not legally sufficient. The trial court denied habeas relief.
The presence of the appellants in the demanding state at the time of the commission of the offense charged is not a matter to be inquired into by the asylum state. Michigan v. Doran, 439 U. S. 282 (99 SC 530, 58 LE2d 521) (1978); Hutson v. Stoner, 244 Ga. 52 (257 SE2d 539) (1979) .
The warrant and affidavit in support thereof are sufficient. There is no merit in either of appellants’ claims.

Judgment affirmed.


All the Justices concur.

William, C. Randall, for appellants.
W. Donald Thompson, District Attorney, Thomas J. Matthews, Assistant District Attorney, for appellee.